Citation Nr: 1307137	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-32 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a cervical spine disorder. 

4.  Entitlement to service connection for low back disorder. 

5.  Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a low back disorder. 

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to a low back disorder. 
8.  Entitlement to service connection for a psychiatric disorder. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The claimant enlisted in a reserve component in August 1980, and was assigned to initial active duty for training (ACDUTRA or IADT) from January 1981 to July 1981.    

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board Remanded the appeal in June 2011.

In his July 2010 substantive appeal, the claimant requested that he be scheduled for a hearing.  He indicated that he did not want a hearing before the Board.  A personal hearing at the RO was scheduled in September 2010.  The claimant did not appear for the scheduled hearing.  The claimant's request for a hearing is considered withdrawn.  


FINDINGS OF FACT

1.  Claims for service connection for a left knee diosder and a right knee diosder, characterized as chondromalacia of each patella, were denied by a December 1986 rating decision, and that decision became final in the absence of a timely appeal.

2.  An October 2009 private medical statement linking the claimant's report of injuries during service and his current knee disorders is new and material to reopen the claims for service connection for knee disorders.

3.  The official records establish that the claimant's service consisted of IADT, and establish that he had no active duty service.  

4.  The preponderance of the evidence is against a finding that the claimant incurred a chronic disorder of either knee during his IADT.

5.  The service treatment records establish that the claimant was treated for numerous complaints during IADT, but establish that he was not disabled due to a hip disorder, a disorder of the back or spine, radiculopathy or neuropathy, or a psychiatric disorder, during a period of performance of IADT in 1981.

6.  The preponderance of the evidence is against a finding that the claimant incurred a chronic hip disorder, disorder of the back or spine, radiculopathy or neuropathy, or a psychiatric disorder, during his IADT.

7.  The claimant has not been granted service connection for any disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for a right knee disorder and a left knee disorder are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012). 

2.  The criteria for service connection for a right knee disorder or a left knee disorder are not meet.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.104, 3.303 (2012). 

3.  The criteria for service connection for a cervical spine disorder, a low back disorder, a bilateral hip disorder, radiculopathy of the bilateral upper extremities, to include as secondary to a low back disorder, neuropathy of the bilateral lower extremities, to include as secondary to a low back disorder, or a psychiatric disorder, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.104, 3.303 (2012). 

4.  The criteria for TDIU are not met.  38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that he has submitted new and material evidence to reopen claims for service connection for a right knee disorder and for a left knee disorder, and that he is entitled to service connection for a variety of disorders, which he contends began during his service or as a result of his service.  Before addressing the merits of the claims, the Board will address whether the duties to assist a claimant to substantiate a claim have been met.  

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2102).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO advised the claimant of the general criteria for service connection in a November 2009 letter, issued soon after the claimant submitted his October 2009 claims for service connection.  In December 2009, the RO issued a letter addressing the requests to reopen the claims for service connection for right and left knee disorders.  Neither of the letters issued in 2009 advised the claimant of the evidence required to establish status as a Veteran.  

The statement of the case (SOC) issued in June 2010 advised the claimant that review of his service treatment records and serve personnel records disclosed that his service consisted of Active Duty Training, but no active duty.  The SOC advised the claimant of the criteria for service connection based on service consisting of Active Duty Training or Inactive Duty for Training.  Following this notice and the claimant's substantive appeal, the Board Remanded the appeal in June 2011.  The Board's Remand was followed by several letters which advised the claimant of the evidence required to substantiate his claims.  The claims were readjudicated in November 2012, after the claimant was advised of the laws and regulations pertinent to his appeal and the types of evidence needed to substantiate his claims.   

Additionally, the Board notes that the claimant was initially notified, in December 2009, that the request to reopen claims of entitlement to service connection for right and left knee disorders required evidence that he incurred or aggravated those disorders in service.  As those claims have been reopened, as discussed below, the notice was issued prior to substantiation of the requests to reopen, and, thus, the purpose of the notice has been satisfied.  No further discussion of the duty to notify as to the claims to reopen is required.  

No indication of defective notice is found by the Board.  Adequate notice was provided to the claimant prior to the transfer and certification of his case to the Board, and that notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Duty to assist

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the claimant asserts that he had active service and that following active service he had reserve service until 1986.  The claimant has not identified any unit of service other than the US Army Reserves.  The claimant's Certificate of Release or Discharge from Active Duty, DD Form 214, is of record.  The claimant's service personnel records for the US Army Reserves have been obtained from the National Personnel Records Center.  The claimant's pay records have been obtained from the Defense finance and Accounting Service.  

The claimant submitted a 2009 private medical statement from NAO, MD.  In its 2011 Remand, the Board directed that the claimant be afforded an opportunity to provide all records of his treatment from NAO, MD.  The claimant submitted a statement indicating that he was treated by Dr. O only one time, for purposes of the 2009 private medical statement, and that there were no other records available from Dr. O.  The claimant has not identified any other private medical records which might be available.  The agency of original jurisdiction attempted to obtain VA treatment records, but none were located.  The claimant has stated that he has not been treated by VA.

Each of the claimant's statements (October 2009, November 2009, December 2009, January 2010, March 2010, July 2010 (substantive appeal), January 2011, July 2011, December 2011, and December 2012) have been considered.  There is no other evidence from the claimant.  The claimant's claims file, including all records obtained during the course of this Remand, and the electronic (virtual) file have been reviewed.  
The claimant stated, in his November 2009 claim for TDIU, that he worked in construction, as a laborer, but was no longer able to work, and had a Social Security claim in process.  Significantly, however, the claimant did not indicate during VA examinations in June 2012 that he has been granted any disability benefit.  The Board also notes that records associated with a disability benefit claim filed more than 30 years after the claimant's reserve service are not relevant under the circumstances of this case, since service treatment records which show whether the claimant was disabled or injured by a claimed disorder during the period of reserve service have been associated with the claims files and personnel records for the period of reserve service have been located.  

The claimant has not identified any available post-service clinical or non-clinical records relevant to his claim.  The record does not indicate that there is any other available evidence that is relevant to the appeal.  

The claimant has been afforded VA examinations, and VA opinions as to whether he currently has any disorder which was incurred during or is etiologically related to a period of IADT have been obtained.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions provided in June 2012 are more than adequate, as these opinions are predicated on review of the service treatment records and the medical and occupational history provided by the claimant, as well as the limited post-service clinical records available and the very minimal private clinical records submitted by the claimant.  The VA opinions consider all of the pertinent evidence of record and the statements of the claimant, to include his reported history since service, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that, in a December 2012 response to the June 2012 supplemental statement of the case (SSOC), the claimant stated that the SSOC specified that VA examinations were conducted on June 14, 2012.  The claimant stated that VA examination was conducted on May 22, 2012 and on June 21, 2012 in addition and that these examinations were not considered by the RO.  The psychiatric examination conducted on June 21, 2012, is discussed in the SSOC, although not listed separately in the list of "Evidence" in the SSOC.  The claimant participated in the examination and has expressed awareness of the examination.  The lack of a separate listing of the June 21, 2012 examination in the "evidence" section of the SSOC does not establish that the examination report was not considered, and does not prejudice the claimant.  Further action to notify the claimant of the consideration of the findings of the examination is not required.  

The Board is unable to locate the report of an examination which the claimant contends was conducted in May 2012.  The Board notes that the list of requested examinations includes a notation that the DBQ (disability Benefits Questionnaire) for the General Medical examination should be completed in May 2012.  However, the examination reported associated with the general medical examination is dated in June 2012, as the claimant was seen on that date.  VA examination reports addressing each claim on appeal are of record.  No further development of records related to the issues addressed in this appeal is required.  
 
Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist the claimant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Requests to reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered, if the disallowance becomes final.  A finally-adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2012).  

However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Whether evidence is new and material depends on the basis for which the claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); Evans v. Brown, 9 Vet. App. 273 (1996) (holding that evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance), overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  

Notably, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  

There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining the new and material requirements of 38 C.F.R. § 3.156(a)).  In this case, the claimant submitted an October 2009 private medical statement from NAO, MD.  Dr. O. noted that the claimant reported that he fell onto his feet from a height, and opined that it was more probably than not that the claimant's knee problems, among other problems, were secondary to the accident during his service. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  Accepting this evidence as credible, the opinion from Dr. O. is new and material to reopen the claims for service connection for right and left knee disorders.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Once a claim has been reopened, the Board claim may be considered on the merits, if adequate development has been conducted.  As noted above, the claimant has not identified any records that might be relevant which have not been located.  The claimant has been afforded VA examination.  The claim for service connection may be addressed on the merits.  

III.  Claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Thus, when a claim is based on a period of IADT, there must be evidence that the individual concerned died or became disabled during the period of IADT as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of IADT would not qualify as "active military, naval, or air service" and the Claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Facts

A.  Service treatment records and service personnel records

The claimant's service personnel records reflect that he signed enlistment agreements with the US Army Reserves in August 1980.  Service treatment records reflect that he underwent examination for induction in September 1980.  An Order was issued to the claimant to report for initial active duty for training (IADT) in January 1981.  

He was seen for chest pain in mid-January 1981, a few days after his entry into IADT.  At that time, it was noted that he had fainted for approximately one minute "during orientation."  He was observed for 24 hours, but no repetition of chest pain or fainting was seen, and he was released to duty.  Later in January 1981, the claimant complained of hip pain and sharp chest pain.  The claimant stated he first felt the pain "while hanging some clothes."  No abnormality was found on objective examination.  The assessment was exercise-related myalgia.  

In early February 1981, the claimant sought evaluation for chest pain.  The emergency treatment record reflects an assessment of hyperventilation syndrome.  About two weeks later, in February 1981, the claimant again sought evaluation for chest pain and shortness of breath.  Radiologic examination of the chest disclosed no abnormality.  The service member reported having passed out 9 times since beginning basic training.  An assessment of possible upper respiratory tract infection was assigned, and the claimant was admitted for observation.  He was released after a brief hospitalization (2 days).    

A few days later, in February 1981, the claimant sought emergency evaluation, reporting that it was hard to breath.  He was observed to buckle over.  During observation, the service member "went into a fit," became red-faced, then limp.  He was found to have sharp chest pain with a cough.  Medications were dispensed.   

The Claimant sought evaluation for nasal congestion, sore throat, chills, and joint pains in March 1981.  He was admitted for treatment of an upper respiratory tract infection.  The diagnosis at discharge, 5 days later, was acute tonsillitis.  

In early April 1981, the claimant sought evaluation for nervousness.  He stated that people laughed at him.  Valium 5 mg was prescribed.  In mid-April 1981, the service member sought evaluation for chest pain.  No abnormality was found.  A diagnosis of exercise myalgia was assigned.  In late April 1981, the claimant sought evaluation for foot pain radiating up the tibia.  The claimant was found to have pes planus, and pain secondary to physical stress.  The claimant specifically denied injury or trauma.  An April 1981 Counseling Record reflects that the claimant did not speak English well enough to progress with training.  He attended special language training and had one-to-one tutorials, but was unable to progress.  Later counseling records, in May 1981 through July 1981, reflect that the claimant remained unable to communicate effectively in English, and could not be retained.  

In May 1981, the claimant again complained of chest pain, dizziness, and shortness of breath.  He reported that he fainted.  Physical examination was unremarkable, there was no neurologic deficit, and the claimant's heart was normal.  The claimant was referred to internal medicine.  In late May 1981, a diagnosis of possible upper respiratory tract infection (URI) was assigned.  In late May 1981, arch supports for the claimant's pes planus were recommended.  

In early June 1981, the service member, who was then in a "hold-over status," complained of right knee pain beginning with use of arch supports.  Possible right knee sprain, mild, was the assigned diagnosis.  Counseling records in late June 1981 and early July 1981 reflect that the claimant was being discharged due to his lack of ability to communicate in English.

B.  Post-service records prior to October 2009

In August 1986, the claimant submitted a claim for service connection for right and left leg injury requiring orthopedic treatment and chest pain caused by a fall.  The claimant stated he was discharged from the US Army in July 1981.  The claimant reported that he was working in construction.  He provided private medical records dated in March 1984 and April 1984 reflecting that he was treated for an infection.  At the time of VA examination conducted in October 1986, the claimant reported that he served six months in the Army at Fort Dix.  He reported that he fell in January 1981, sustaining injury to the back.  He sustained trauma to the chest and legs when he fell from a height of 14 feet in March 1981 on the obstacle course.  He reported that he sustained no fractures, but required inserts in both shoes.  He reported that the current residuals were a click in the right hip and in the right ankle.  

October 1986 radiologic examination of the knees was interpreted as showing no evidence of bone lesions or arthritic changes.  There was crepitus.  A diagnosis of chondromalacia of the patellae was assigned.  The RO noted that the claimant had not been treated for a knee disorder since his June 1981 complaint of knee pain while in service.  The claim for service connection for a disorder of either knee was denied.

C.  Veteran status

As noted above, the service personnel records show that the claimant enlisted in a reserve component.  The record includes an Order issued to the claimant dated in September 1980 to report for initial active duty for training (IADT) in January 1981.  A DD 214, Certificate of Release or Discharge from Active Duty, reflects that the Claimant's separation from service in July 1981 was for "Relief from ADT" (Active Duty for Training).  The claimant's personnel record showing his principal duty shows "rel[ease] fro[om] ADT (active duty for training) in July 1981.  The Board finds that the claimant had full-time active duty for training (IADT) from January 1981 to July 1981.  

In short, the official records uniformly demonstrate that the claimant's service from January 1981 to July 1981 was not designated as active duty.  By law, the claimant's service in 1981 may be considered active duty only if evidence demonstrates that he was disabled by disease or injury during his period of ACDUTRA and has a current disability resulting from the disabling disease or injury incurred during the period of performance of IADT.  No presumption of service connection is applicable to assist the claimant to establish service connection.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

The claimant has also stated, in a December 2011 statement, that he served in "reserves from 1981 -1986."  The claimant has not reported service with any reserve component other than the U.S. Army Reserves.  However, the NPRC has not located any medical or personnel record dated after 1981.  The Defense Finance and Accounting Service (DFAS) identified pay records for the claimant showing computer entries for September 1980 through December 1981, but no entry thereafter.  The November 1981 and December 1981 DFAS reports show that the claimant did not perform any reserve service for training of any type ("No Drill) during those months.  The claimant has not supplied any official document showing that he enlisted in, served in, or was separated from a reserve component after 1981.  He has not provided any document showing that he accrued reserve service points.  The Board concludes that there is no evidence that the claimant performed reserve service of any type after his release from IADT in July 1981.

1.  Claims for service connection, knee disorders

In an October 2009 claim, the claimant included, as noted above, a medical statement from NAO, MD.  Dr. O provided an opinion that the Veteran's current right knee locking, pain, and instability, and continuous left knee pain and crepitus, were related to accidents he sustained in service.

In March 2010, the claimant disagreed with the denial of service connection for a knee disorder on the basis that the certification provided by Dr. O had not been considered.  The claimant requested VA examination.  

In January 2011, the claimant indicated he was severely ill, required outpatient treatment, and had been unable to work for several years.  He asked that his claim be advanced on the Board's docket based on "critical economic hardship."  However, he did not provide any medical record or statement indicating what his illness was or what providers were treating him, or any documentation of his economic hardship.  Following the 2011 Board Remand, the claimant indicated that Dr. O. had only treated him on one occasion.  

In June 2012, the claimant underwent VA examination of the knees.  The examiner assigned a diagnosis of arthralgia of the knees, based on the claimant's complaints of bilateral knee pain.  The claimant's range of motion of the knees was from 0 degrees of extension to 140 degrees of flexion, with pain reported essentially throughout the entire range of motion of each knee.  There was no limitation of function.  There was no additional limitation after repeated motions.  The claimant reported that he had never undergone knee surgery.  He had no scars.  The examiner concluded that, since there was no evidence of treatment of a knee injury or disorder in service, and no evidence of treatment in the year following service, it was less than likely that the claimant's current complaints of knee pain were related to service.  
The examiner's opinion is entirely consistent with the service treatment records, since those records disclose only one complaint of knee pain, in June 1981.  At that time, the claimant reported that his knee hurt as a result of the shoe inserts the claimant had been provided because of complaints related to pes planus.  Radiologic examination in 1986, approximately 5 years after the claimant's separation from ACDUTRA, disclosed no abnormality of either knee.  At that time, in 1986, the claimant was assessed as having chondromalacia of each patella.  However, no diagnosis of chondromalacia of either patella was found on VA examination in 2012.  The evidence reflects that the claimant worked as a laborer in construction for much of the period between the claimant's 1981 separation from ACDUTRA and his 2012 VA examination.  

The objective evidence shows that the claimant worked in construction for many years after his period of IADT without requiring treatment for either knee.  This unfavorable evidence is significant.  The unfavorable opinion rendered by the examiner who conducted the June 2012 VA examination outweighs the 2009 opinion of Dr. O, since Dr. O assumed the accuracy of the in-service history provided by the claimant, did not address the post-service occupational history, did not discuss the 1986 evidence, and Dr. O did not discuss the passage of time without treatment of a knee disorder between the claimant's 1981 separation from IADT and the 2009 opinion.

The claimant is competent to describe knee pain in service, post-service complaints of knee pain, and current complaints of knee pain.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the claimant is not competent to state the cause of knee pain in service, after service, or currently, as there is no evidence of a left or right knee disorder visible to a lay person.  Moreover, the fact that the claimant has not identified evidence of treatment or medical evaluation of his knees, during the period from the 1986 VA examination until the 2009 medical evaluation by Dr. O is contradictory to any contention that a right or left knee disease or injury incurred during IADT in 1981 remains disabling.  Therefore, the claimant's statements regarding onset and chronicity of right knee pain and left knee pain are of little probative value.

The preponderance of the persuasive and competent evidence is against a finding that the claimant incurred a disease or injury during ACDUTRA in 1981 which is related to a current right or left knee disorder.  Because the claimant was not disabled by a right or left knee disorder during ACDUTRA and does not have a current right or left knee disorder which results from the period of ACDUTRA, the claim must be denied.  

2.  Claims for service connection for cervical spine, back, and hip disorders, radiculopathy, upper extremities, had neuropathy, lower extremities

In an October 2009 claim, the claimant included, as noted above, a medical statement from NAO, MD.  Dr. O provided an opinion that the Claimant's current back, neck, and hip problems, and radiculopathy and neuropathy of the extremities secondary to the back and neck problems, were related to accidents the claimant incurred while on active service.  Dr. O. based the 2009 opinion on the claimant's report that he incurred two injuries in service, one, a fall against a water pump, and the second, a fall from a height.

During the pendency of a 1986 claim for service connection, the claimant specified that he fell against a fire pump in January 1981 and that he fell from a height on the obstacle course in March 1981.  See "Report of Accidental Injury," signed by the claimant in November 1986, received by VA in December 1986.  

As set forth in the summary of the service treatment records, the claimant sought medical evaluation at least 5 times in January 1981 and February 1981.  The claimant did report that he fainted during orientation, but he did not report injury resulting from the fainting episode.  The claimant also reported that, on one occasion, when the pain noted while he was hanging clothes, became severe, he fell down.  However, the claimant did not report any injury due to the fall.  

The Board finds it highly significant that no provider who treated the claimant in service noted that the claimant suffered a laceration or noted any report of traumatic injury in January 1981.  In particular, the claimant was seen in the emergency room on at least two occasions and was transported by ambulance.  The Board finds it highly unlikely that the claimant would have sustained a traumatic injury in January 1981 without reporting such injury during treatment in January 1981 and February 1981 and without such injury being noted or reported by the providers who evaluated the claimant in January 1981 and February 1981, including during a February 1981 inpatient hospitalization.  

The claimant is competent to report the circumstances of a fall in January 1981, but his report of the severity of the injuries sustained is not credible, in light of the lack of any notation that the claimant report such injury and in light of lack of notation of findings or symptoms consistent with the claimant's report of the severity of such injury.

In his 1986 report, and during his 2009 evaluation by Dr. O, the claimant reported that, in March 1981, he fell from a height while on the obstacle course.  However, the claimant did not report such a fall when he was seen in service in March 1981, or during later evaluations in April 1981 and May 1981.  In March 1981, the claimant reported having seizures, which were attributed to hyperventilation.  The claimant reported a sore throat, runny nose, joint pain, and a rash in March 1981.  Those complaints were attributed to possible rubella and tonsillitis.  The claimant reported foot pain in May 1981, and a diagnosis of pes planus was assigned.  

None of the providers who treated the claimant in March 1981, April 1981, or May 1981 noted a report of a fall or a report of trauma or injury.  None of these providers noted the presence of any laceration, contusion, or other objective finding which could be linked to a fall from a height.  The Board finds it highly unlikely that the claimant would have sustained a traumatic injury in March 1981 without reporting such injury during treatment in March 1981 and thereafter and without such injury being noted or reported by the providers who evaluated the claimant in March 1981 and thereafter.

The claimant's 1986 report of a fall on the obstacle course, and his 2009 account of such fall to Dr. O, are not credible, his report of the severity of the injuries sustained is not credible, given the lack of such report during the claimant's multiple evaluations following the alleged date of such incident.  

Moreover, the report of the 1986 VA examination establishes that, if the claimant incurred injury to the pelvis, hips, knees, or ankles during service, there was no objective radiologic residual five years later.  As discussed above, the claimant worked in the construction industry for many years following his separation form ACDUTRA. The lack of any diagnosis of a cervical spine, back, or hip disorder, or radiculopathy or neuropathy, during the period from 1981 to 2009 is significant evidence that none of the claimed disorders were incurred during ACDUTRA.

Finally, the claimant underwent examinations of the back, hips, and extremities in June 2012.  The examiner noted that the claimant's gait was abnormal and that he used a cane.  The examiner noted the claimant's complaints of lumbar pain and of knee arthralgia and hip pain.  The examiner was unable to find any objective manifestation on physical examination of a cervical spine disorder, a lumbar disorder, a hip disorder, or radiculopathy or neuropathy.  The examiner noted the prior diagnoses, set forth by Dr. O in the 2009 medical statement, of cervicalgia, cervical radiculopathy, lumbar pain and hip arthralgia.  

The examiner concluded that there was no evidence of a "back problem" during the claimant's service, and concluded that it was less than likely that the claimant's current back pain was related to his service.  The examiner concluded that there was no evidence of treatment for hip pain during the claimant's service, and concluded that it was less than likely that the claimant's current hip pain was related to his service.  

The examiner found that there was no evidence of any radiculopathy, either cervical or lumbar, or neuropathy.  The examiner concluded that, since radiculopathy was not present on examination, no medical opinion regarding the onset or etiology of radiculopathy was required.  The examiner concluded that, since neuropathy was not present on examination, it would be academic to provide an opinion regarding the onset or etiology of neuropathy, and no such opinion was required.  

The evidence demonstrates that the claimant was not "disabled from any injury" to the cervical spine, back, hips, or radiculopathy or neuropathy, during ACDUTRA.  See 38 U.S.C.A. § 101(24)(B).  The examiner also noted that no chronic disorder of the cervical spine, lumbar spine, or hips was noted within the year following the claimant's ACDUTRA.  The Board notes however, that no presumption of service connection for any chronic disorder is applicable to a period of ACDUTRA for which Veteran status has not been awarded.  See Smith v. Shinseki, 24 Vet. App. 40, 48 (20120); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The examiner opined that the claimant did not currently manifest a cervical spine, back, or hip disorder which was incurred during service.  The Board finds this opinion persuasive.  In particular, the Board notes that the claimant has not identified any provider who treated him for a cervical spine, back, or hip disorder, or for radiculopathy or neuropathy, during the period from 1986 to 2009, when the claimant sought evaluation from Dr. O.  Dr. O's opinion that these disorders may be related to the claimant's service is unpersuasive, as Dr. O did not indicate that the claimant reported any treatment of a cervical spine, back, or hip disorder, or for radiculopathy or neuropathy, during the period from 1986 to 2009, and did not provide other rationale for the opinion.

Accordingly, the Board concludes that, because the preponderance of the competent and credible evidence establishes that the claimant was not disabled due to disease or injury of the cervical spine, back, or hips, or radiculopathy or neuropathy, during ACDUTRA, and does not currently have one of the claimed disorders as a result of his ACDUTRA, the claims for service connection for those disorders must be denied.  

3.  Claim for service connection for a psychiatric disorder 

During ACDUTRA, the claimant was treated on several occasions for hyperventilation.  He complained of nervousness, and one provider noted that the claimant looked depressed.  However, no diagnosis of a psychiatric disorder was assigned during the claimant's period of ACDUTRA.  

The claimant did not seek service connection for a psychiatric disorder when he submitted a 1986 claim.  The claimant did not report a psychiatric disorder at that 1986 VA examination, and no notation regarding a psychiatric disorder appears in the report of a 1986 VA examination.  

In 2009, Dr. O opined that the claimant was depressed as a result of disorders incurred during service, including cervical spine, back, and hip disorders, and radiculopathy and neuropathy due to those disorders.  However, as the Board has concluded that the claimant did not incur those disorders during or as a result of his ACDUTRA, the depression diagnosed by Dr. O cannot be attributed to the claimant's service.  

The examiner who conducted 2010 VA examination determined that the appropriate diagnosis for the claimant's current acquired psychiatric disorder was substance abuse.  Substance abuse is not a disorder for which service connection may be granted, absent other service-connected disability or unusual circumstances not presented in this case.  38 U.S.C.A. § 1110; see Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001) (describing the narrow circumstances in which 38 U.S.C.A. § 1110 authorizes disability compensation for alcohol-abuse related disability). 

The claimant's substance abuse is not a disease or injury for which the Board is authorized to grant service connection, in the absence of evidence that the claimant was disabled by or incurred a primary disorder during his period of ACDUTRA which may be etiologically linked to the claimant's current substance abuse.  The preponderance of the evidence is against the claim, and the claim for service connection for alcohol abuse as incurred during ACDUTRA must be denied.  

4.  Entitlement to TDIU

TDIU benefits may be granted to a claimant who is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16.  In this case, the claimant has not established status as a Veteran, and he has not been granted service connection for any disability.  The claimant does not meet the basic criteria for eligibility for TDIU.  Therefore, as a matter of law, there is no basis for assignment of a TDIU.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must be denied.





								[Continued on Next Page]
ORDER

The appeal to reopen a claim of entitlement to service connection for a right knee disorder is granted; the appeal is granted to this extent only.

The appeal to reopen a claim of entitlement to service connection for a left knee disorder is granted, the appeal is granted to this extent only.  

The claim for service connection for a right knee disorder is denied.

The claim for service connection for a left knee disorder is denied.

The claim for service connection for a cervical spine disorder is denied.

The claim for service connection for low back disorder is denied. 

The claim for service connection for a bilateral hip disorder is denied. 

The claim for service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a low back disorder, is denied. 

The claim for service connection for neuropathy of the bilateral lower extremities, to include as secondary to a low back disorder, is denied.

The claim for service connection for a psychiatric disorder is denied. 

The claim for TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


